
	
		I
		112th CONGRESS
		2d Session
		H. R. 6396
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant program to test and mitigate radon
		  levels in public schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Radon in Schools Act .
		2.Establishment of
			 grant program
			(a)In
			 generalSubject to the
			 availability of appropriations to carry out this Act, not later than 180 days
			 after the date that Federal funds are first appropriated for this Act, the
			 Administrator of the Environmental Protection Agency, in consultation with the
			 Secretary of Education, shall establish a program under which the Administrator
			 may award grants to States to conduct short-term radon testing to identify and
			 mitigate unsafe radon levels in public schools.
			(b)GuidelinesNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall review, update, revise, and
			 publish the Radon Measurements In Schools Guidelines with current information
			 and guidance on radon testing in a public school.
			3.Grant
			 awardsIn carrying out the
			 program under this Act, the Administrator shall—
			(1)provide an initial
			 grant award for each State selected to receive a grant under this Act to
			 complete the testing under section 5(b)(1);
			(2)in the case of a State that submits a
			 report and is required to conduct an additional test under section 5(b)(3),
			 provide an additional grant award for the State to complete such test;
			(3)in the case of a State that submits a
			 report and is required to conduct mitigation under section 5(c)(1)—
				(A)provide an
			 additional grant award for the State to conduct such mitigation under such
			 subparagraph (A) of such section; or
				(B)conduct such
			 mitigation under subparagraph (B) of such section; and
				(4)in the case of a
			 State that submits a report and is required to conduct reevaluation under
			 section 5(d), provide an additional grant award for the State to complete the
			 reevaluation.
			4.Application;
			 priority
			(a)ApplicationTo be eligible to receive a grant under
			 this Act, a State shall submit an application to the Administrator in such
			 manner, at such time, and containing such information as the Administrator may
			 require, including a certification that the grant funds will be used to—
				(1)test the radon
			 levels in public schools pursuant to section 5(b); and
				(2)mitigate the
			 effects of unsafe radon levels in public schools pursuant to section 5(c),
			 determined by the test under paragraph (1).
				(b)PriorityIn awarding grants to States under this
			 Act, the Administrator shall—
				(1)determine the
			 priority of grant awards by ranking each State that submits an application in
			 relation to each other such State; and
				(2)in ranking States
			 under paragraph (1)—
					(A)assign highest
			 priority to a State with 100 percent of such State’s landmass in Radon Zone 1;
					(B)in a case in which
			 multiple States have 100 percent of such States’ landmasses in Radon Zone 1,
			 assign priority among such States at the Secretary’s discretion; and
					(C)in a case in which
			 a State has less than 100 percent of such State’s landmass in Radon Zone 1,
			 assign priority to such State at the Secretary’s discretion.
					5.Use of
			 funds
			(a)In
			 generalA State that receives
			 a grant under this Act shall—
				(1)follow the Radon
			 Measurements In Schools Guidelines updated pursuant to section 2(b);
				(2)test radon levels
			 in each public school pursuant to subsection (b);
				(3)if necessary,
			 mitigate unsafe radon levels pursuant to subsection (c); and
				(4)if necessary,
			 reevaluate mitigation pursuant to subsection (d).
				(b)TestingA
			 State that receives a grant under this Act shall—
				(1)conduct a
			 short-term test in each public school in such State;
				(2)submit a report to
			 the Administrator—
					(A)describing the
			 results of each test conducted pursuant to paragraph (1); and
					(B)if necessary,
			 estimating the funds necessary to conduct an additional short-term test under
			 paragraph (3); and
					(3)in the case of a school that has, according
			 to a test conducted under paragraph (1), a radon level at or above 4 picocuries
			 per liter at a public school, conduct an additional short-term test at such
			 public school at a time and manner consistent with the Administrator’s Radon
			 Measurements In Schools Guidelines updated pursuant to section 2(b).
				(c)Mitigation
				(1)In
			 generalIn the case of a
			 public school at which tests conducted under paragraphs (1) and (3) of
			 subsection (b) average at least 4 picocuries per liter—
					(A)if the State’s report under paragraph (2)
			 includes the certification described in paragraph (2)(A), the State of the
			 school shall mitigate the radon level at the public school by providing funds
			 to the local educational agency serving such school to enable the agency to
			 carry out the mitigation described in paragraph (3); or
					(B)if the State’s report under paragraph (2)
			 does not include such certification, the Administrator shall carry out the
			 mitigation described in paragraph (3), directly or by contract.
					(2)Certification;
			 reportingA State that receives a grant under this Act
			 shall—
					(A)if necessary, seek
			 certification from each local educational agency that serves each public school
			 described in paragraph (1) that such agency will, if provided funding pursuant
			 to section 3(3)(A), complete the actions described in paragraph (3); and
					(B)submit a report to
			 the Administrator that—
						(i)in the case in which a local educational
			 agency provides certification to the State under subparagraph (A), includes
			 such certification;
						(ii)describes the results of each test at such
			 public school conducted under subsection (b); and
						(iii)if
			 necessary, estimates the funds necessary to conduct mitigation at such public
			 school pursuant to paragraph (3).
						(3)Mitigation
			 RequirementsIn mitigating
			 the radon levels at public schools, the Administrator or a local educational
			 agency, as appropriate, shall—
					(A)work with a
			 licensed radon mitigation professional to determine the most effective way to
			 mitigate the radon at the public school;
					(B)create a
			 mitigation plan within 3 months after the date of the second short-term test
			 under subsection (b)(3);
					(C)designate a
			 mitigation unit and implement the mitigation plan under subparagraph (B) within
			 6 months after the date of the second short-term test under subsection
			 (b)(3);
					(D)conduct a
			 short-term test not less than once per year; and
					(E)if necessary,
			 conduct the reevaluation under subsection (d).
					(d)ReevaluationIf the first annual test under subsection
			 (c)(3)(D) conducted after the mitigation plan is implemented results in a radon
			 level at or above 4 picocuries per liter at a public school, the local
			 educational agency that serves the school shall—
				(1)reevaluate the
			 mitigation plan under subsection (c)(3)(B) in consultation with a licensed
			 radon mitigation professional;
				(2)create an
			 alternative mitigation plan to replace the mitigation plan;
				(3)submit a report to
			 the Administrator—
					(A)describing the
			 results of such annual test; and
					(B)estimating the
			 funds necessary to conduct reevaluation under this subsection; and
					(4)direct the
			 mitigation unit to implement an alternative mitigation plan under subsection
			 (c)(3) within 6 months after the date of such annual test.
				6.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Licensed radon
			 mitigation professionalThe term licensed radon mitigation
			 professional means an individual—
				(A)licensed, registered, or qualified by a
			 State radon program to mitigate radon; or
				(B)approved by the Administrator to mitigate
			 radon.
				(3)Local
			 educational agencyThe term
			 local educational agency has the meaning given that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(4)Mitigation
			 planThe term mitigation plan means the plan to
			 mitigate radon created by the licensed radon mitigation professional in
			 consultation with the local educational agency under subsection (c)(3)(B).
			(5)Mitigation
			 unitThe term mitigation unit means the individuals
			 designated under subsection (c)(3)(C) by the local educational agency to
			 implement the mitigation plan.
			(6)Public
			 schoolThe term public
			 school has the meaning given that term in section 5145 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7217d).
			(7)Radon
			 Measurements in Schools GuidelinesThe term Radon Measurements In
			 Schools Guidelines means the report entitled Radon Measurements
			 In Schools produced by the Administrator in July 1993, describing
			 current information and guidance on radon testing in a public school.
			(8)Radon Zone
			 1The term Radon Zone 1 means those areas with a
			 predicted average indoor radon screening level greater than 4 picocuries per
			 liter.
			(9)SecretaryThe
			 term Secretary means the Secretary of Education.
			(10)Short-term
			 testThe term
			 short-term test means a test approved by the Administrator in
			 which a testing device remains in an area for not less than 2 days and not more
			 than 90 days to determine the amount of radon in the air that is acceptable for
			 human inhalation.
			(11)StateThe term State means each of
			 the several States of the United States and the District of Columbia.
			
